          Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 1 of 13




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

    DAY KIMBALL HEALTHCARE, INC.,                         )     3:19-CV-01521 (KAD)
    et al,                                                )
           Plaintiffs,                                    )
                                                          )
          v.                                              )
                                                          )
    ALLIED WORLD SURPLUS LINES                            )
    INSURANCE COMPANY, et al,                             )
         Defendants.                                      )     October 9, 2020


     MEMORANDUM OF DECISION RE: DEFENDANT STEADFAST INSURANCE
     COMPANY’S MOTION TO DISMISS [ECF NO. 18] AND DEFENDANT ALLIED
    WORLD SURPLUS LINES INSURANCE COMPANY’S MOTION TO DISMISS [ECF
                                NO. 19]

Kari A. Dooley, United States District Judge

         Plaintiffs, Day Kimball Healthcare, Inc. (“Day Kimball”) and Erica J. Kesselman, M.D.

(“Dr. Kesselman”), seek a declaratory judgment finding that each Defendant, Allied World Surplus

Lines Insurance Company f/k/a Darwin Select Insurance Company (“Allied World”) and Steadfast

Insurance Company (“Steadfast”), has a duty to indemnify the Plaintiffs pursuant to their

respective insurance policies in connection with an underlying medical malpractice lawsuit.1

Allied World and Steadfast each moved to dismiss on the ground that they properly denied

coverage to Plaintiffs because their respective policies do not provide coverage for the underlying

lawsuit. For the following reasons, Defendants’ motions to dismiss are GRANTED.

Background and Procedural History

         Day Kimball and Dr. Kesselman seek insurance coverage under a policy issued by Allied

World (“Allied World Policy”) and a policy issued by Steadfast (“Steadfast Policy”) in connection


1
 Defendants argue that Dr. Kesselman is not a beneficiary of either insurance policy, but that issue is not the subject
of either motion to dismiss.
         Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 2 of 13




with an underlying medical malpractice lawsuit brought against Day Kimball and Dr. Kesselman

on November 3, 2015 captioned Megan Corona, et al. v. Day Kimball Healthcare, Inc., et al.,

Docket No. X07-HHD-CV15-6075511 (Superior Court of Connecticut for the Judicial District of

Putnam) (the “underlying lawsuit”).

       Underlying Lawsuit

       According to the underlying lawsuit, on August 7, 2013, Meagan Corona gave birth to

Estella Tabor at Day Kimball Hospital with the assistance of Dr. Kesselman, who performed the

delivery. After the delivery, Estella Tabor was transported to the UMass Medical Center and placed

in the neonatal intensive care unit. Thereafter, on November 3, 2015, Meagan Corona, individually

and as PPA of Estella Corona (the “Corona Plaintiffs”), commenced the underlying lawsuit against

Day Kimball and Dr. Kesselman. Therein, the Corona Plaintiffs allege that, due to Day Kimball’s

and Dr. Kesselman’s professional negligence, (1) Estella Tabor suffers from cerebral palsy, brain

injury, mental disabilities and defects, all with pain, suffering, mental and emotional anguish and

distress, and physical limitations and (2) a surgical sponge was left inside Meagan Corona

requiring surgical removal, inflammation, infection, urinary tract infection, deformity, all with

pain, suffering, mental and emotional distress, and physical limitations.

       The Instant Insurance Coverage Dispute

       Disposition of the instant motions to dismiss requires a general understanding of the

relation between Plaintiffs’ various insurance policies. Plaintiffs’ primary insurance policy was

issued by non-party Lexington Insurance Company (the “Lexington Policy”) and includes

coverage for a variety of liabilities, to include, professional liability coverage for medical

malpractice claims. (ECF No. 36-1 at 6). Beyond the Lexington Policy, Plaintiffs secured excess

policies from both Allied World and Steadfast. The Allied World Policy consists of three Insuring




                                                2
         Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 3 of 13




Agreements: Insuring Agreement A, Insuring Agreement B, and Insuring Agreement C. (ECF No.

1 at 76–77). Insuring Agreement A provides excess coverage to the Lexington Policy for

professional liability and is a “claims-made and reported policy,” meaning that Allied World only

provides coverage for claims made and reported within the applicable policy period regardless of

when the acts giving rise to the liability occurred. (Id. at 76). The applicable policy period for

Insuring Agreement A was October 1, 2012 through October 1, 2013. (Id. at 74, 76). Insuring

Agreement B, irrelevant to this case, provides excess coverage to the Lexington Policy for general

commercial lability. (Id. at 74, 76–77). The scope of coverage afforded by Insuring Agreement C

is the issue to be resolved herein. Plaintiffs argue that Insuring Agreement C provides excess

coverage to the Lexington Policy generally while Defendants argue that Insuring Agreement C

only provides excess coverage to the Lexington Policy for employee benefits related claims. And

finally, the Steadfast Policy is a follow-form policy providing excess coverage to the Allied World

Policy. (ECF No. 1 at 111).

       On August 8, 2013, Day Kimball gave notice to Lexington under the Lexington Policy of

the issues relating to the birth of Estella Tabor. Under the Lexington Policy , Lexington agreed to

defend and has been defending Day Kimball and Dr. Kesselman in the underlying lawsuit. On

March 24, 2017, Day Kimball provided Allied World and Steadfast with notice of the underlying

lawsuit. On April 10, 2017, Allied World declined to provide excess coverage for the underlying

lawsuit under the Allied World Policy because the claim was brought outside the applicable policy

period. And, on May 19, 2017, Steadfast followed suit and declined excess coverage for the

underlying lawsuit. In response, on August 30, 2019, Plaintiffs brought the instant action in the

Connecticut Superior Court seeking a declaratory judgment that each Defendant must indemnify

Plaintiffs pursuant to their respective policies in connection with the underlying laws uit. On




                                                3
          Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 4 of 13




September 26, 2019, Allied World, with Steadfast’s consent, removed the action to this Court.

Thereafter, on October 17, 2019, each Defendant separately moved to dismiss Plaintiffs’

Complaint pursuant to Rule 12(b)(6). Plaintiffs responded to Defendants’ motions on November

21, 2019 and Defendants replied to Plaintiffs’ responses on December 6, 2019. This Court held

oral argument on the motions on April 27, 2020. 2

Standard of Review

        To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556

U.S. at 678. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550

U.S. at 556). The Court must accept well-pleaded factual allegations as true and draw “all

reasonable inferences in the nonmovant’s favor.” Interworks Sys. Inc. v. Merch. Fin. Corp., 604

F.3d 692, 699 (2d Cir. 2010). In doing so, the Court may consider “the facts alleged in the

pleadings, documents attached as exhibits or incorporated by reference in the pleadings and

matters of which judicial notice may be taken . . . .” Samuels v. Air Transp. Local 504, 992 F.2d

12, 15 (2d Cir. 1993).

        Because this is a diversity case, the Court applies Connecticut substantive law. Omega

Eng'g, Inc. v. Omega, S.A., 432 F.3d 437, 443 (2d Cir. 2005) (federal courts sitting in diversity

apply the substantive law of the forum state). “Under Connecticut law, the interpretation of an


2
  On April 14, 2020, the Court began to hold oral argument, but it was suspended by the Court due to technical
difficulties.


                                                      4
          Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 5 of 13




insurance policy is a question of law for the court.” Arrowood Surplus Lines Ins. Co. v. Westport

Ins. Corp., No. 3:08CV01393 AWT, 2010 WL 56108, at *2 (D. Conn. Jan. 5, 2010), aff'd sub

nom. Arrowood Surplus Lines Ins. Co. v. Westport Ins. Co., 395 F. App’x 778 (2d Cir. 2010)

(citing Pac. Indem. Ins. Co. v. Aetna Cas. & Sur. Co., 688 A.2d 319, 321 (1997)). “An insurance

policy is to be interpreted by the same general rules that govern the construction of any written

contract and enforced in accordance with the real intent of the parties as expressed in the language

employed in the policy [and] [t]he policy words must be accorded their natural and ordinary

meaning[.]” Aetna Cas. & Sur. Co., 688 A.2d at 321 (internal quotation marks omitted).

Significantly, the Court “must look at the contract as a whole, consider all relevant portions

together and, if possible, give operative effect to every provision in order to reach a reasonable

overall result . . . .” Arrowood Indem. Co. v. King, 39 A.3d 712, 717 (2012). Further, “any

ambiguity in the terms of an insurance policy must be construed in favor of the insured [but such

rule] may not be applied . . . unless the policy terms are indeed ambiguous [and] the mere fact that

the parties advance different interpretations of the language in question does not necessitate a

conclusion that the language is ambiguous . . . .” Aetna Cas. & Sur. Co., 688 A.2d at 321. In fact,

the Court will not “torture words to import ambiguity where the ordinary meaning leaves no room

for ambiguity[.]” Hammer v. Lumberman's Mut. Cas. Co., 573 A.2d 699, 704 (1990) (internal

quotation marks omitted).

Discussion

         Plaintiffs argue that they are entitled to coverage for the underlying lawsuit principally

through the Allied World Policy’s Insuring Agreement C. 3 Indeed, the parties agree that if the


3
 In the Complaint, Plaintiffs assert that they have coverage under Insuring Agreement A. There is no question that
Insuring Agreement A provided excess coverage for the professional liability policy under which Lexington is
currently defending the Plaintiffs. In its motion to dismiss, therefore, Allied World expended considerable effort to
demonstrate, and did so persuasively, that as a “claims-made and reported policy” coverage would only be provided


                                                         5
          Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 6 of 13




Court finds that Insuring Agreement C provides coverage for the underlying lawsuit, both Allied

World and Steadfast must provide coverage to Plaintiffs pursuant to their respective policies. In

the alternative, if the Court finds that Plaintiffs are not entitled to coverage under Insuring

Agreement C, Plaintiffs argue that Steadfast must provide them coverage pursuant to the Steadfast

Policy’s maintenance provision. For the following reasons, the Court finds that Plaintiffs are not

entitled to coverage for the underlying lawsuit under either policy.

         Coverage Under the Allied World Policy

         Insuring Agreement C, provides with respect to its scope of coverage:

         The Insurer will pay on behalf of the Insured, subject to the Limit of Liability set
         forth in the Declarations, Loss and Defense Expenses in excess of the Applicable
         Underlying Limit for the insurance identified in Items 3 and 4 of the Schedule of
         Underlying Insurance which the Insured becomes legally obligated to pay as a
         result of a Claim covered by such Scheduled Underlying Insurance.

(ECF No. 1 at 77 (emphasis in original; italics added)). The relevant portion of the “Schedule of

Underlying Insurance” is set forth below:




for claims made within the applicable policy period, regardless of when the events giving rise to the claims occurred.
The Plaintiffs did not make any claim in connection with the underlying lawsuit within the applicable policy period.
Accordingly, the Plaintiffs do not have coverage under Insuring Agreement A. Notwithstanding the allegations in the
Complaint, in opposing the motions to dismiss, the Plaintiffs assert only that coverage arises out of Insuring Agreement
C, a position confirmed at oral argument.


                                                           6
           Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 7 of 13




 (Id. at 74). The type of coverage identified in Item 3 is “Employee Benefits Liability” and the type

of coverage identified in Item 4 is “Automobile Liability.” 4 Item 3 reflects that the primary insurer

is Lexington and identifies the Lexington Policy number. Significantly, Insuring Agreement A,

which the Plaintiffs now concede does not provide excess coverage under these circumstances,

provides with respect to its scope of coverage:

         The Insurer will pay on behalf of the Insured, subject to the Limits of Liability
         set forth in the Declarations, Loss and Defense Expenses in excess of the

4
 The parties agree that the insurance identified in Item 4, i.e., a Zurich policy for automobile liab ility, is irrelevant in
this case.


                                                             7
          Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 8 of 13




        Applicable Underlying Limit for the coverage identified in Item 1 of the Schedule
        of Underlying Insurance . . . which the Insured becomes legally obligated to pay
        as a result of a Claim alleging a Medical Professional Incident[.]

(Id. at 76 (emphasis in original; italics added)). And as revealed above, Item 1 identifies the type

of coverage as “Professional Liability” and also reflects that the primary insurer is Lexington and

includes the same policy number for the Lexington Policy as is found in Item 3. The Schedule of

Underlying Insurance was therefore relied upon in each of the Insuring Agreements to define the

coverage afforded in the excess coverage agreements.

        Allied World and Steadfast argue therefore that Insuring Agreement C provides limited

excess coverage to the Lexington Policy for very specific types of claims, i.e., “Employee Benefits

Liability,” and that excess coverage to the Lexington Policy for professional liability was provided

exclusively within Insuring Agreement A. In response, Plaintiffs argue that reading the policies as

a whole, Insuring Agreement C’s use of the word “insurance” instead of “coverage” means that

Insuring Agreement C provides excess coverage for all matters covered by the Lexington Policy,

to include the underlying lawsuit. Specifically, they posit that since Insuring Agreement A refers

to the “coverage identified in Item 1 of the Schedule of Underlying Insurance,” and Insuring

Agreement C refers to the “insurance identified in Items 3 and 4 of the Schedule of Underlying

Insurance,” (Id. at 76–77 (emphasis added)), the scope of Insuring Agreement C is co-extensive

with the Lexington Policy. The Court disagrees.

        The use of two largely interchangeable words 5 does not create ambiguity nor upend the

clear structure set-up by the relationship between the Schedule of Underlying Insurance and the

individual Insuring Agreements. The Insuring Agreements specifically identify the item or items


5
   “Coverage” is defined as, inter alia, “inclusion within the scope of an insurance policy or protective plan:
INSURANCE.” Coverage, M ERRIAM WEBSTER ’S COLLEGIATE DICTIONARY (11th ed. 2009). Similarly, “insurance”
is defined as “coverage by contract whereby one party undertakes to indemnify or guarantee another against loss by a
specified contingency or peril.” Insurance, M ERRIAM WEBSTER’S COLLEGIATE DICTIONARY (11th ed. 2009).


                                                         8
           Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 9 of 13




within the Schedule of Underlying Insurance to which they provide excess coverage. The Schedule

of Underlying Insurance then specifically and unambiguously identifies, among other attributes,

the type of coverage and the underlying policy to which each item refers. To find that the word

“insurance” rather than “coverage” in the scope of coverage provision of Insuring Agreement C

subverts the plain structure of the Allied World Policy would require the court to “torture words

to import ambiguity where the ordinary meaning leaves no room for ambiguity[.]” Hammer, 573

A.2d at 704 (internal quotation marks omitted). Insuring Agreement C, for the purposes of this

case, provides excess coverage to the Lexington Policy’s employee benefits liability coverage

only.6 Insuring Agreement C does not provide coverage for the underlying medical malpractice

lawsuit insofar as the suit is unrelated to claims regarding employee benefits programs.7


6
  Notably, there is a specific insuring agreement within the Lexington Policy that provides coverage for wrongful acts
committed “while acting solely within the administration of [the insured’s] employee benefit programs.” (ECF No.
36-1 at 45). Further, in the Lexington Policy, “employee benefit programs” is defined, in relevant part as, “[g]roup
life insurance, group accident or health insurance, profit sharing plans, pension plans, employee stock subscription
plans, workers compensation, unemployment insurance, social security benefits, disability benefits . . . .” (Id. at 47).
7 Plaintiffs point to other provisions or definitions within the Allied World Policy as lending support to their argument
that the use of the word “insurance” instead of “coverage” broadens the scope of Insuring Agreement C. They first
note that “Applicable Underlying Limit,” as that term is used in the scope of coverage provision, is defined, in relevant
part, as “the total of all available limits of liability for the applicable Underlying Insurance . . . .” (ECF No. 1 at 78
(emphasis in original)), and “Underlying Insurance” is defined, in relevant part, as, “the insurance policies identified
in the Schedule of Underlying Insurance . . . .” (Id. at 84 (emphasis added)). Thus, Plaintiffs argue that because the
definition of “Underlying Insurance” uses the word “insurance” it must refer to the policy identified in the Schedule
of Underlying Insurance as a whole rather than just a specific type of coverage within the policy identified. Plaintiffs
cite no authority for this dubious inference. As discussed above, the structure of the Allied World Policy—tying the
scope of coverage in the Insuring Agreements to the Schedule of Underlying Insurance—renders Plaintiffs’ argument
unpersuasive. And Plaintiffs would have this Court ignore the express “type of coverage” identified in the Schedule
of Underlying Insurance in favor of this dubious inference, which the Court cannot do. King, 39 A.3d at 717 (The
Court “must look at the contract as a whole, consider all relevant portions together and, if possible, give operative
effect to every provision in order to reach a reasonable overall result . . . .”). Next, Plaintiffs point to a provision
regarding liability limits as proof that a “Medical Professional Incident,” such as the underlying lawsuit, may implicate
more than one Insuring Agreement. Indeed, Section IV.A.1 of the Allied World Policy provides that the insurer’s total
liability will not exceed the aggregate loss limit identified in the declarations even if a “Medical Professional Incident
results in a Claim to which multiple Insuring Agreements apply . . . .” (ECF No. 1 at 92 (emphasis in original)).
However, even if the provision suggests that multiple Insuring Agreements may apply to a particular “Medical
Professional Incident,” a proposition with which the Court takes no issue, the provision does not lend any support to
the notion that Insuring Agreement C is such a policy. Again, as discussed above, it clearly is not. Plaintiffs also direct
the Court’s attention to two exclusions which apply to each Insuring Agreement within the Allied World Policy. They
are: Exclusion D.1, which excludes liability arising out of the ownership of various vehicles, and Exclusion D.7, which
excludes liability for employee injuries, among others. (Id. at 87, 89). These exclusions reflect that they will “not
apply if such liability is covered by valid and collectible insurance identified in Item 4 of the Schedule of Underlying


                                                            9
          Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 10 of 13




         Allied World’s Motion to Dismiss is GRANTED. 8

         Coverage Under the Steadfast Policy

         Plaintiffs claim they are entitled to coverage for the underlying lawsuit under the Steadfast

Policy for two reasons: (1) the Steadfast Policy provides excess coverage to the Lexington Policy

and the Allied World Policy and (2) even if Plaintiffs are not entitled to coverage under the Allied

World Policy, they are entitled to coverage under the Steadfast Policy through its “maintenance

provision.” For the following reasons, the Court rejects both arguments.

         First, Plaintiffs point to the Steadfast Policy’s “Insuring Agreement,” which provides:

         In consideration of the payment of the premium, and in reliance upon the statements
         in the Declarations and in the application made a part of this policy, subject to all
         of the terms of this policy, we agree to pay on behalf of any “insured” that portion
         of “ultimate net loss” in excess of “underlying insurance” stated in Item 5 of the
         Declarations.

         Except as otherwise provided by the specific terms contained in this policy, the
         insurance afforded by this policy shall follow all the terms, conditions, definitions
         and exclusions of the “governing underlying insurance policy” designated in Item
         6 of the Declarations. Should any of the provisions of the “governing underlying
         insurance policy” conflict with our policy, the provisions of our policy will apply.

(ECF No. 1 at 111). Specifically, Plaintiffs note that Steadfast agreed to pay “that portion of

‘ultimate net loss’ in excess of ‘underlying insurance’ stated in Item 5 of the Declarations.” (Id.).

Item 5 of the Declarations states:




Insurance, and in such event coverage shall only be afforded hereunder as set forth in Insuring Agreement C.” (Id.).
Thus, Plaintiffs assert, the exception to the exclusions is evidence that Insuring Agreement C is not limited to employee
benefits coverage. However, Defendants do not argue that Insuring Agreement C is limited to employee benefits
coverage. Rather they argue that Insuring Agreement C provides excess coverage to employee benefits coverage with
respect to the Lexington Policy and excess coverage to automobile liability coverage with respect to the Zurich Policy,
which is the “insurance identified in Item 4 of the Schedule of Underlying Insurance[.]” (See id. at 74, 87, 89). These
exclusions do not lend support to the notion that Insuring Agreement C provides coverage for the underlying medical
malpractice lawsuit.
8
  Because the Court finds that Plaintiffs are not entitled to coverage for the underlying lawsuit under the Allied World
Policy, Plaintiffs’ argument that Allied World was not prejudiced due to lack of notice is irrelevant.


                                                          10
        Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 11 of 13




(Id. at 109). And, “Endorsement #14” includes both the Allied World Policy and the Lexington

Policy. (Id. at 131). Accordingly, Plaintiffs argue that the Steadfast Policy provides coverage in

excess of that provided for by the Allied World Policy and the Lexington Policy. As a general

proposition, this is not disputed.

       However, Plaintiffs ignore that Steadfast provides only “follow form coverage,” meaning

that the Steadfast Policy’s insuring agreement adopts the Allied World Policy’s scope of coverage.

See Acadia Ins. Co. v. Am. Crushing & Recycling, LLC, 475 F. Supp. 2d 168, 174 (D. Conn. 2007)

(“Following form coverage is insurance that follows the same terms and conditions as the

underlying or primary policy.” (internal quotation marks and citations omitted)). Specifically, the

Steadfast Policy provides: “the insurance afforded by [the Steadfast Policy] shall follow all the

terms, conditions, definitions and exclusions of the ‘governing underlying insurance policy’

designated in Item 6 of the Declarations.” (ECF No. 1 at 111). And, the “governing underlying

insurance policy” designated in Item 6 of the Declarations is the Allied World Policy. (Id. at 109).

Thus, the Steadfast Policy’s scope of coverage is defined by the terms and conditions of the Allied

World Policy. Therefore, Plaintiffs are entitled to coverage under the Steadfast Policy only insofar

as they are entitled to coverage under the Allied World Policy. As discussed above, because

Plaintiffs are not entitled to coverage for the underlying lawsuit under the Allied World Policy,

they are likewise not entitled to coverage under the Steadfast Policy.

       In the alternative, Plaintiffs argue that, even if they are not entitled to coverage under the

Allied World Policy, they are entitled to coverage through the Steadfast Policy’s maintenance

provision. The maintenance provision, in relevant part, provides:



                                                11
        Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 12 of 13




       (iii) If the “underlying insurance” or limits listed in Item 5 of the Declarations are:

           (a) not maintained;

           (b) less than those indicated in Item 5 of the Declarations; or

           (c) unavailable or uncollectible due to bankruptcy, insolvency, liquidation of
               an “underlying insurer”, or your failure to comply with the terms and
               conditions of the “underlying insurance”;

       our coverage will apply in the same manner as if the “underlying insurance” were
       still in effect, maintained and collectible.

(ECF No. 1 at 115). Plaintiffs assert that this provision compels Steadfast to provide coverage even

if Plaintiffs fail “to comply with the terms and conditions of the ‘underlying insurance,’” (id.),

which includes the Allied World Policy. Plaintiffs provide no analysis and cite no authority in

support of this argument. Nor do Plaintiffs identify any manner or means by which they failed to

comply with the terms of the Allied World Policy, specifically Insuring Agreement C, the policy

under which they seek coverage. Indeed, Allied World has not asserted that Plaintiffs failed to

comply with the terms of Insuring Agreement C. Rather, Allied World asserts that Insuring

Agreement C does not provide coverage for professional liability claims. Regardless, the

maintenance provision, standard in excess insurance policies, does not expand the scope of

Steadfast’s obligations. It specifically states that the Steadfast Policy’s coverage “will apply in the

same manner as if the ‘underlying insurance’ were still in effect, maintained and collectible.” (Id.

(emphasis added)). Thus, the maintenance provision does not compel Steadfast to provide

coverage in situations where the Allied World Policy does not. Indeed, such a finding would run

completely contrary to the nature of a “follow form” policy. Instead, the maintenance provision

merely states that Steadfast will provide coverage to Plaintiffs, subject to all applicable terms and

conditions, including those defining the Steadfast Policy’s scope of coverage, even if Allied World

does not. Accordingly, whether the maintenance provision is triggered in this case, (which is



                                                  12
         Case 3:19-cv-01521-KAD Document 59 Filed 10/09/20 Page 13 of 13




disputed), the Court need not decide, because, as discussed above, Steadfast is not required to

provide coverage to Plaintiffs for the underlying lawsuit as it is not within the Steadfast Policy’s

scope of coverage.

         Steadfast’s Motion to Dismiss is GRANTED. 9

Conclusion

        For the foregoing reasons, Allied World’s Motion to Dismiss is GRANTED and Steadfast’s

Motion to Dismiss is GRANTED. The Clerk of Court is directed to enter judgment in favor of

Defendants Allied World and Steadfast and to close this matter.

        SO ORDERED at Bridgeport, Connecticut, this 9th day of October 2020.


                                                      /s/ Kari A. Dooley
                                                     KARI A. DOOLEY
                                                     UNITED STATES DISTRICT JUDGE




9
 Because the Court finds that Plaintiffs are not entitled to coverage for the underlying lawsuit under the Steadfast
Policy, Plaintiffs’ argument that Steadfast was not prejudiced due to lack of notice is irrelevant.


                                                        13
